 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THURMAN LEROY SPENCER,                             No. 2:16-cv-0886-JAM-EFB P
12                         Plaintiff,
13            v.                                         ORDER
14    TIMOTHY VIRGA, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests a sixty-day extension of time to file his objections to the September

19   26, 2018 findings and recommendations. Plaintiff’s request will be granted. The court notes,

20   however, that filing objections does not require extensive legal research and absent good cause,

21   the court is not inclined to grant additional requests for extensions of time.

22           Accordingly, plaintiff’s request (ECF No. 45) is granted and plaintiff has 60 days from the

23   date this order is served to file his objections.

24           So ordered.

25   Dated: October 23, 2018.

26

27

28
